Citation Nr: 1526073	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.

2.  Entitlement to service connection for DJD of the cervical spine.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  The Veteran was afforded a VA examination in November 2013 at which time he reported injuring his left and right knees during a host of parachute jumps in service.  The examiner indicated that he could not resolve the issue without resorting to mere speculation as there were no service treatment records showing a left or right knee injury in service.  The examiner further stated that his current bilateral knee condition "could be a natural progression of life and/or aggravated by his body habitus; therefore, his current bilateral knee condition is less likely than not due to the military."  In August 2014, the Veteran's representative argued that this examination is inadequate as the examiner failed to provide sufficient rationale.  

The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  In the instant case, the examiner did not offer a clear rationale for his inability to provide an opinion.  For instance, the Veteran's DD 214 clearly shows that the Veteran earned a parachute badge.  As such, the description of the Veteran's injury is consistent with the circumstances of his service and there is no reason to doubt his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). In turn, his assertions are accepted as fact and supporting documentation in the service treatment records are not necessary.  Accordingly, the Board must find that the examiner's rationale relying on lack of documentation in the service treatment records is insufficient and a new opinion is necessary.

The Veteran is also seeking service connection for DJD of the cervical spine.  He has reported having chronic neck pain since serving in the military as a paratrooper.  See July 2008 VA Form 21-526 and May 2013 letter by Dr. R. Clarke.  In May 2011, he underwent a VA spine examination.  The VA examiner noted review of the Veteran's service treatment records, which showed that the he was seen in June 1987 for upper back pain.  The examiner further noted that the Veteran was a paratrooper for three years while in the military and completed many jumps.  Upon examination, the Veteran was diagnosed, in part, with DJD of the cervical spine.  The examiner provided an opinion as to the etiology of the Veteran's cervical spine DJD and stated that it was less likely as not related to his military service.  He reasoned that the Veteran was seen for neck pain approximately four years ago and that there was no indication that the Veteran had a chronic condition with regards to his neck pain during military service.  

However, the Board deems the opinion inadequate to decide the claim.  Initially, it does not appear that the May 2011 VA examiner considered the Veteran's lay statements regarding the pain and impact of the parachute jumps on his cervical spine or a continuity of symptomatology, but instead relied primarily on the absence of in service records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  There is no discussion, for instance, of the Veteran's allegation that his cervical spine disability was the result of an in-service injury from numerous parachute jumps, and whether parachuting activities during service may have impacted his spine.  Moreover, the rationale did not appear to consider the Veteran's allegations of pain ever since his service as a paratrooper, including after service to the present.  

In short, the examiner's rationale is not helpful in resolving the appeal because it either did not account for significant facts in the case or provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the Board finds that another opinion is necessary in order to fairly decide the merits of the Veteran's claim.

As an aside, the Board notes that the Veteran also underwent VA examination in November 2013 of his lumbar spine at which time the examiner indicated that the Veteran's service treatment records evidenced several injuries to the bilateral ankle and bilateral wrists, while he was in service as a paratrooper; however, there was only one complaint of and treatment for the back.  Nevertheless, the examiner stated that the evidence of several prior injuries to the ankle and wrists confirmed active parachute jumps, which could have also affected his low back during his time on active duty.  He pointed out that imaging confirmed DJD of the lumbar spine and concluded by opining that the Veteran's current low back condition was at least as likely as not incurred in or caused by trauma sustained during parachute jumping.  Based upon the November 2013 VA examination, the Veteran was granted service connection for DJD of his lumbar spine by way of a December 2013 rating decision.  

Additionally, an effort should be made to obtain any records pertaining to ongoing orthopedic treatment of the cervical spine and bilateral knees that the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Send the Veteran's file to the VA examiners who previously furnished opinions in May 2011 and November 2013, or to another VA examiner if either is not available, for the purpose of obtaining clarifying opinions regarding the nature and etiology of the Veteran's bilateral knee and cervical spine disabilities. The examiner should again review all pertinent records associated with the claims file, including any additional records that have been added to the file since the May 2011 and November 2013 examinations.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed cervical spine disability and bilateral knee disabilities are related to an injury, disease, or event during the Veteran's period of service from April 1988 to April 1989, including in particular parachuting activities (the impact of such activities should be discussed).   The examiner must consider the Veteran's lay statements that he hurt his bilateral knees and cervical spine from parachute jumps in service and that he had a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinions with all other evidence of record, including the Veteran's private medical records, VA medical records, and the May 2011 and November 2013 VA medical opinions.

If the requested opinion cannot be provided without a re-examination of the Veteran, then arrange for the Veteran to appear for an examination.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be concluded based on the evidence of record and current medical knowledge.

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


